Exhibit 10.23

ZUMIEZ INC

2014 EMPLOYEE STOCK PURCHASE PLAN

 

1. PURPOSE AND EFFECTIVE DATE

The purpose of the Zumiez Inc. 2014 Employee Stock Purchase Plan (the “Plan”) is
to provide employees of Zumiez Inc., a Washington corporation (the “Company”),
and certain of its subsidiaries described in Section 4 (individually a
“Participating Employer” and collectively the “Participating Employers”) with a
strong incentive for individual creativity and contribution to ensure the future
growth of the Participating Employers by enabling such employees to acquire
shares of common stock of the Company (the “Stock”), in the manner contemplated
by the Plan. Rights to purchase Stock offered pursuant to the Plan are a matter
of separate inducement and not in lieu of any salary or other compensation for
the services of any employee. The Plan is intended to qualify as an employee
stock purchase plan within the meaning of Section 423 of the Internal Revenue
Code of 1986, as amended (including all valid and binding governmental
regulations, court decisions and other regulatory and judicial authority issued
or rendered thereunder) (the “Code”), and shall be interpreted accordingly. The
Plan shall become effective as determined by the Board of Directors of the
Company (the “Board”), but no rights to purchase shares shall be exercised
unless and until the Plan has been approved by the shareholders of the Company,
which approval shall be within twelve (12) months before or after the date the
Plan is adopted by the Board.

 

2. AMOUNT OF STOCK SUBJECT TO THE PLAN; PAYMENT FOR SHARES

Subject to adjustment as provided herein, the total number of shares of Stock
that may be issued pursuant to rights of purchase granted under the Plan shall
not exceed 400,000 shares of authorized Stock. Such shares may be authorized but
unissued shares. If a right of purchase under the Plan expires or is terminated
unexercised for any reason, the shares as to which such right so expired or
terminated again may be made subject to a right of purchase under the Plan.

 

3. ADMINISTRATION

(a) General. The Plan shall be administered by the Compensation Committee (the
“Committee”) of the Board or, in the absence of a Compensation Committee or in
the event the Compensation Committee is not properly constituted, by the Board
itself (in which case, references herein to the “Committee” include the Board).
The Committee shall administer the Plan all as provided herein. The Committee
shall hold meetings at such times and places as each may determine and may take
action by unanimous written consent or by means of a meeting held by conference
telephone call or similar communications equipment pursuant to which all persons
participating in the meeting can hear each other. The Committee may request
advice or assistance or employ such other persons as each deems necessary for
proper administration of the Plan.

(b) Delegation. To the extent necessary or appropriate, the Committee may
delegate any of its duties or responsibilities as they pertain to a
Participating Employer to such Participating Employer. The Committee or any
Participating Employer with the consent of the Committee may appoint or engage
any person or persons as a third party administrator to perform ministerial
functions pertaining to the issuance, accounting, recordkeeping, forfeiture,
exercise, communication, transfer, or any other functions or activities
necessary or appropriate to administer and operate the Plan (the “plan
administrator”).

(c) Other. Subject to the express provisions of the Plan and the requirements of
applicable law, the Committee shall have authority, in its discretion, to
determine when each offering hereunder of rights to purchase shares (hereinafter
“offering”) shall be made, the duration of each offering, the dates on which the
purchase period for each offering shall begin and end, the total number of
shares subject to each offering, the purchase price of shares subject to each
offering and the exclusion of any employees pursuant to Section 4. Subject to
the express provisions of the Plan, the Committee has authority (a) to construe
offerings, the Plan and the respective rights to purchase shares, (b) to
prescribe, amend and rescind rules and regulations relating to the Plan and
(c) to make all other determinations necessary or advisable for administering
the Plan. The determination of the Committee with respect to matters referred to
in this Section 3 as within its province shall be conclusive.



--------------------------------------------------------------------------------

4. ELIGIBILITY

No right to purchase shares shall be granted hereunder to a person who is not an
employee of the Company or a subsidiary corporation, now existing or hereafter
formed or acquired. As used in the Plan, the terms “parent corporation” and
“subsidiary corporation” shall have the meanings respectively given to such
terms in Sections 424(e) and 424(f) of the Code (i.e., generally, corporations
that, in an unbroken chain of corporations including the Company, are at least
50%-related to the Company based on total combined voting power). Each offering
shall be made to all “eligible employees” of the Company and to all eligible
employees of any of its subsidiary corporations to which participation in the
Plan is extended by the Committee or its delegate from time to time in its
discretion. Unless otherwise determined by the Committee, the following classes
of employees shall be excluded from participation in an offering under the Plan:
(i) employees whose customary employment is 20 hours or less per week;
(ii) employees whose customary employment is for not more than 5 months in any
calendar year; and (iii) employees who have been employed less than 5
consecutive months prior to the Offering Date. In addition, the following groups
of employees shall be excluded from participation in an offering: (i) employees
who are citizens or residents of a foreign jurisdiction if the grant of a right
to purchase shares under the Plan or offering under the Plan is prohibited under
the laws of such jurisdiction or if compliance with the laws of such foreign
jurisdiction would cause the Plan or offering to violate the requirements of
Section 424 of the Code; and (ii) any employee who, immediately after the grant
of a right to purchase stock pursuant to an offering, owns stock possessing 5%
or more of the total combined voting power or value of all classes of stock of
the Company or of any subsidiary or parent corporation of the Company (in
determining stock ownership of an individual, the rules of Section 424(d) of the
Code shall be applied; shares that the employee may purchase under outstanding
rights of purchase and options shall be treated as stock owned by him; and the
Committee may rely on representations of fact made to it by the employee and
believed by them to be true).

 

5. OFFERINGS

(a) Offering Period. The Committee may make grants to all eligible employees of
the Participating Employers of rights to purchase shares under the terms
hereinafter set forth. Unless otherwise provided by the express provisions of
the Plan, the terms and conditions of each offering shall state its effective
date (the “Offering Date”), shall define the duration of such offering and the
purchase period thereunder (the last trading day of which is referred to herein
as the “Purchase Date”), shall specify the number of shares that may be
purchased thereunder, shall specify the purchase price for such shares and shall
specify if any employees are excluded pursuant to Section 4. During the purchase
period specified in the terms of an offering, payroll deductions shall be made
from such employee’s Eligible Compensation pursuant to Sections 6, 7 and 8. Any
stated purchase period shall end no later than 27 months from the effective date
of any offering hereunder.

(b) Eligible Compensation. The measure of an employee’s participation in an
offering shall be such employee’s Eligible Compensation. For purposes of the
Plan “Eligible Compensation” means and refers to an eligible employee’s cash
compensation paid through a Participating Employer’s payroll system for personal
services actually rendered in the course of employment. “Eligible Compensation”
shall be limited to amounts received by the eligible employee during the period
he or she is participating in the Plan and includes salary, wages and other
incentive payments, amounts contributed by the eligible employee to any benefit
plan maintained by a Participating Employer (including any 401(k) plan, 125
plan, or any other deferred compensation plan), overtime pay, commissions, draws
against commissions, shift premiums, sick pay, vacation pay, and holiday pay,
except to the extent that the exclusion of any such item (or a sub-set of any
such item) is specifically directed by the Committee for all eligible employees.
“Eligible Compensation” does not include any remuneration paid in a form other
than cash, fringe benefits (including car allowances and relocation payments),
employee discounts, expense reimbursement or allowances, long-term disability
payments, workmen’s compensation payments, welfare benefits, and any
contributions that a Participating Employer makes to any benefit plan (including
any 401(k) plan or any other welfare or retirement plan).

 

6. PARTICIPATION

An eligible employee may participate in an offering by enrolling (or, if the
eligible employee previously discontinued participation in the Plan pursuant to
Section 8, by re-enrolling) through the internet website of the plan
administrator, or by otherwise completing an electronic enrollment form, prior
to the Offering Date or, if the website or electronic enrollment form is
unavailable, by completing a payroll deduction authorization form and forwarding
it

 

2



--------------------------------------------------------------------------------

to the plan administrator during the enrollment period prior to the Offering
Date. The employee must authorize a regular payroll deduction from the
employee’s Eligible Compensation. An employee shall be considered a
“Participant” in the Plan as of the Offering Date immediately following his or
her enrollment or re-enrollment in the manner specified above and shall continue
as a Participant during such offering until the earlier to occur of (i) the
first date of the payroll period immediately following the date on which the
Participant properly registers a discontinuance to the payroll deduction
authorization information then on file with the Committee, the Participating
Employer or plan administrator, or as soon as administratively practicable after
the first day of such payroll period, or (ii) the date on which the Participant
is no longer an eligible employee. Except as the Committee may otherwise
determine, an employee shall not automatically continue as a Participant in any
subsequent offering unless the employee expressly re-enrolls for such offering
prior to the applicable Offering Date.

 

7. DEDUCTIONS OR PAYMENTS

The Committee, or its designee, shall maintain a payroll deduction account for
each Participant. With respect to any offering made under the Plan, a
Participant may authorize a payroll deduction of any whole percentage up to a
maximum of 15% of the Participant’s Eligible Compensation he/she receives during
the purchase period specified in an offering. Interest shall not be accrued,
payable or credited under this Plan on any amount in the payroll deduction or
other Plan account.

 

8. DEDUCTION OR PAYMENT CHANGES

A Participant may change or discontinue payroll deductions through the plan
administrator’s website or by otherwise completing an electronic election change
form or, if the website is unavailable, by completing a new payroll deduction
authorization form and forwarding it to the plan administrator. Any change shall
become effective on the first Offering Date after the Participant properly
registers the change of the payroll deduction authorization information then on
file with the plan administrator, while any discontinuance shall become
effective on the first day of the payroll period immediately following the date
on which the Participant properly registers the discontinuance of such
information, or as soon as administratively practicable after the first day of
such payroll period. The Committee may establish limits on the number of times a
Participant may be entitled to change or discontinue payroll deductions. Unless
otherwise permitted by a third party plan administrator’s procedures, if a
Participant discontinues payroll deductions for an offering under the Plan, the
Participant shall be deemed to have withdrawn from the offering pursuant to
Section 9 below.

 

9. WITHDRAWAL OF FUNDS

A Participant may at any time and for any reason withdraw the entire cash
balance then accumulated in such Participant’s payroll deduction account and
thereby withdraw from participating in an offering. Upon withdrawal of the cash
balance in a payroll deduction or other account, such Participant shall cease to
be eligible to participate in the offering pursuant to which the withdrawn funds
were withheld or received. Partial withdrawals shall not be permitted. Any cash
balance withdrawn in accordance with this Section 9 may not be transferred to
any payroll deduction or other account maintained for the employee pursuant to
another offering, whether under the Plan or under another such plan.

 

10. RIGHT OF PURCHASE — OPTION FOR A MAXIMUM NUMBER OF SHARES

The right of a Participant to purchase stock pursuant to an offering under the
Plan shall be an “option” (and an offering shall be the “grant” of such option,
with the Offering Date being the “grant date” of the option) to purchase no more
than 5,000 shares (or such lower amount as otherwise provided under the Plan)
during a purchase period.

 

11. MAXIMUM ALLOTMENT OF RIGHTS OF PURCHASE

Any right to purchase shares under the Plan shall be subject to the limitations
of Section 423(b)(8) of the Code (generally limiting accrual of the right of any
employee to purchase shares under all employee stock purchase plans of the
Company and any subsidiary or parent corporation, qualified under Section 423 of
the Code, to an annual rate of $25,000 in fair market value on the Offering
Date).

 

3



--------------------------------------------------------------------------------

12. PURCHASE PRICE

The purchase price for each share under each right of purchase granted pursuant
to an offering shall be as established by the Committee and communicated in the
offering consistent with the requirements of Section 423 of the Code, and shall
not be less than an amount equal to the lower of (i) eighty-five percent
(85%) of the Fair Market Value of the Stock on the Offering Date or
(ii) eighty-five percent (85%) of the Fair Market Value of the Stock on the
Purchase Date. For purposes of the Plan, “Fair Market Value” of a share of Stock
as of a particular date means (1) if the Stock is listed on a national
securities exchange, the closing or last price of the Stock on the composite
tape or other comparable reporting system for the applicable date, or if the
applicable date is not a trading day, the trading day immediately preceding the
applicable date, or (2) if the shares of Stock are not then listed on a national
securities exchange, or the value of such shares is not otherwise determinable,
such value as deter-mined by the Board in good faith in its sole discretion.

 

13. METHOD OF PAYMENT

As of each Purchase Date, the payroll deduction account of each Participant for
an offering period shall be totaled. On such Purchase Date such Participant
shall purchase without any further action, the maximum number of whole shares of
Stock (subject to the limitations provided in Sections 10 and 11) possible at a
per share purchase price equal to the amount determined under Section 12,
together with any fees or charges associated with such purchase, except as
otherwise prohibited by law, that can be purchased with the funds in such
Participant’s payroll deduction account. The Participant’s payroll deduction or
other account shall be charged for the amount of the purchase and shares shall
be issued for the benefit of the Participant as soon thereafter as practicable
for the shares so purchased, which shares may be issued in nominee name. Except
as otherwise prohibited by law, all funds in payroll deduction accounts may be
used by the Company for its general corporate purposes as the Board shall
determine. Any amount that remains in a Participant’s payroll deduction account
after a purchase (i.e., if not sufficient to purchase an additional whole share)
shall be carried over for future purchases; however, any funds that remain in a
Participant’s payroll deduction account after applying the limitations of
Sections 10 and 11 shall be returned to the Participant.

 

14. RIGHTS AS A SHAREHOLDER

Stock purchased under the Plan may be issued in either certificate or book entry
form as determined by the Committee. A Participant shall have no rights as a
shareholder with respect to any shares covered by a right of purchase until such
Stock is issued to the benefit of such Participant, which Stock may be issued in
nominee name. No adjustment will be made for dividends (ordinary or
extraordinary, whether in cash or in other property) or distributions or other
rights for which the record date is prior to the date such Stock is issued,
except as provided in Section 16.

 

15. RIGHTS NOT TRANSFERABLE

Rights to purchase shares under the Plan are not transferable by a Participant
and may be exercised only by such Participant during such Participant’s lifetime
otherwise than by will or laws of descent and distribution.

 

16. ADJUSTMENT OF SHARES

If any change is made in the number, class or rights of shares subject to the
Plan or subject to any offering under the Plan (through merger, consolidation,
reorganization, recapitalization, stock dividend, split-up, combination of
shares, exchange of shares, issuance of rights to subscribe or other change in
capital structure), appropriate adjustments shall be made as to the maximum
number of shares subject to the Plan and the number of shares and price per
share subject to outstanding rights of purchase as shall be equitable to prevent
dilution or enlargement of such rights; provided, however, that any such
adjustment shall comply with the rules of Section 424(a) of the Code if the
transaction is one described in said Section 424(a); provided, further that in
no event shall any adjustment be made that would render any offering other than
an offering pursuant to an employee stock purchase plan within the meaning of
Section 423 of the Code.

 

4



--------------------------------------------------------------------------------

17. RETIREMENT, TERMINATION AND DEATH

In the event of a Participant’s retirement or termination of employment, the
amount in the Participant’s payroll deduction or other Plan account shall be
refunded to such Participant and the shares of Stock held for such Participant’s
benefit by the Plan shall upon request be issued to such Participant, and in the
event of such Participant’s death, such amount and Stock shall be paid and
issued to such Participant’s estate or as otherwise provided under applicable
law.

 

18. AMENDMENT OF THE PLAN

This Plan may be amended at any time by the Committee, subject to the approval
of the shareholders of the Company to the extent required by Section 423 of the
Code, applicable law, or stock exchange listing standards.

 

19. TERMINATION OF THE PLAN

The Plan and all rights of employees hereunder shall terminate: (i) on the
Purchase Date that participating employees become entitled to purchase a number
of shares greater than the number of shares that remain available for purchase
under the Plan; or (ii) in the discretion of the Committee, upon the completion
of any purchase period. In the event that the Plan terminates under
circumstances described in (i) above, shares remaining available for purchase
under the Plan as of the termination date shall be issued to Participants on a
pro rata basis. Any cash balances remaining in Participants’ payroll deduction
and other Plan accounts upon termination of the Plan shall be refunded as soon
thereafter as practicable. The powers of the Committee provided by Section 3 to
construe and administer any right to purchase shares granted prior to the
termination of the Plan shall nevertheless continue after such termination.

 

20. LISTING OF SHARES AND RELATED MATTERS

If at any time the Committee shall determine, based on opinion of counsel, that
the listing, registration or qualification of the shares covered by the Plan
upon any national securities exchange or under any state or Federal or foreign
law or the consent or approval of any governmental regulatory body is necessary
or desirable as a condition of, or in connection with, the sale or purchase of
shares under the Plan, no shares will be sold, issued or delivered unless and
until such listing, registration, qualification, consent or approval shall have
been effected or obtained, or otherwise provided for, free of any conditions not
acceptable to counsel.

 

21. THIRD PARTY BENEFICIARIES

None of the provisions of the Plan shall be for the benefit of or enforceable by
any creditor of a Participant. A Participant may not create a lien on any
portion of the cash balance accumulated in such Participant’s payroll deduction
or other Plan account or on any shares covered by a right to purchase before a
stock certificate for such shares is issued for such Participant’s benefit.

 

22. GENERAL PROVISIONS

The Plan shall neither impose any obligation on the Company or on any subsidiary
corporation to continue the employment of any Participant or eligible employee,
nor impose any obligation on any Participant to remain in the employ of the
Company or of any subsidiary corporation. For purposes of the Plan, an
employment relationship shall be deemed to exist between an individual and a
corporation if, at the time of the determination, the individual was an
“employee” of such corporation within the meaning of Section 423(a)(2) of the
Code and the regulations and rulings interpreting such Section. For purposes of
the Plan, the transfer of an employee from employment with the Company to
employment with a subsidiary of the Company, or vice versa, shall not be deemed
a termination of employment of the employee. Subject to the specific terms of
the Plan, all employees granted rights to purchase shares hereunder shall have
the same rights and privileges.

 

5



--------------------------------------------------------------------------------

23. GOVERNING LAW

Except where jurisdiction is exclusive to the federal courts or except as
governed by federal law, the Plan and rights to purchase shares that may be
granted hereunder shall be governed by and construed and enforced in accordance
with the laws of the State of Washington.

Adopted by the Compensation Committee of the Board of Directors on March 11,
2014 and the full Board of

Directors on March 12, 2014

Approved by Shareholders on May 21, 2014

 

6